 C J & S COAL CO207C J & S Coal Cot IncandUnited Mine Workersof America District 30 Cases 9-CA-23473 and9-CA-23977September 30 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 31 1987 the National Labor RelationsBoard issued its Decision and Order' directing theRespondent to inter alia make whole all unit employees for loss of wages and other benefits theysuffered as a result of the Respondents unfair laborpractices in violation of Section 8(a)(5) and (1) oftheActOn April 19 1988 the United StatesCourt of Appeals for the Sixth Circuitentered itsjudgment enforcing in full the Board s Order 2 OnJuly 12, 1988, the Regional Director for Region 9issued a backpay specification alleging the backpaydue under the Board's Order Although properlyservedwith the backpay specification, the Respondent has failed to file an answerOn August 22 1988 the General Counsel filed aMotion to Transfer Proceeding and Motion forSummary Judgment On August 25 1988, theDeputy Executive Secretary issued an order transfernng the proceeding to the Board and a NoticetoShow Cause why the Motion for SummaryJudgment should not be granted The Respondentfiledno response The allegations in the motionare, therefore undisputedThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentSection 102 54 of the Board s Rules and Regulations provides that if an answer is not filed within21 days from service of the backpay specificationthe Board may find the backpay specification to betrueThe backpay specification states that the Respondent shall file an answer within 21 days from1285 NLRB No 7 (1987) (unpublished)2 845 F 2d 326the date of the specification and that if the answerfalls to deny the specifications allegations in themanner required under the Board s Rules and Regulations and the failure to do so is not adequatelyexplained the allegations shall be deemed to be admitted to be trueFurther, the undisputed allegations in the Motionfor Summary Judgment disclose that counsel fortheGeneral Counsel by letter dated August 31988 notified the Respondent that unless an answerwas received by August 12 1988 a Motion forSummary Judgment would be filed The Respondent filed no response Thus, the allegations of thebackpay specifications are undeniedAccordingly,the allegations of the backpay specification are accepted as true, and we grant the General Counsel sMotion for Summary JudgmentORDERThe National LaborRelations Boardorders thatthe Respondent, C J & S Coal Company IncPriceKentucky, its officers,agents successorsand assigns,shallmakewhole the following discriminateesby paying themthe amountsset forth opposite theirnames, plus interestaccrued to the dateof paymentminus thetax withholding required bylaw Interest shall be computed in accordance withNew Horizons for the RetardedTommy Caudill$1 165 00Fairon Johnson934 35Barry Little555 52Frank Mullins Jr502 23Doley Hall552 74Mike Johnson507 01Don Yates584 85Denzel Sexton578 83Glen Hurst361 16Keith Meade597 22Harvey Sizemore1094 78Total$7,433 69s 283NLRB 1173 (1987) Interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January11987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlonda Steel Corp231 NLRB 651 (1977'L291NLRB No 29